Jacinto Texidor brought an action in the municipal court of San Juan against Juan Mollfulleda, for the recovery of $200 representing fees earned for professional services as an attorney.
*730The trial having been had, Mollfulleda was adjudged to pay the said sum, and an appeal having been taken from the judgment rendered, the District Court of San Juan, on September 30,1909, held that the plaintiff was entitled to recover said sum from the defendant.
An appeal having been taken from this decision by Moll-fulleda, the case is pending the decision of this Supreme Court.
When lack of jurisdiction to take cognizance of an action is clearly present, it should be declared at any stage of the proceedings eo instante without further proceedings.
According to the provisions of subdivision two of section 295 of the Code of Civil Procedure and the Act of the Legislative Assembly, approved March 9, 1905, this court can take cognizance on appeal only of judgments rendered by district courts should the value of the property claimed or the amount of the judgment not including products and interest thereon exceed $300, and as in this case the complaint and the judgment are limited exclusively to $200, it will be clearly seen that this court lacks the jurisdiction necessary to decide the case.
On this ground the appeal taken by Juan Mollfulleda is dismissed, and it is ordered that this decision be communicated to the District Court of San Juan for its information and other proper purposes.

Dismissed.

Chief Justice Hernández, and Justices Figueras, Mac-Leary, Wolf and del Toro concurred.